NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JOSE JUAN ENRIQUEZ-GARCIA;                       No. 13-73987
 MARIA DE LOS ANGELES
 MALDONADO-SANTANA,                               Agency Nos.      A096-052-496
                                                                   A096-063-478
              Petitioners,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Jose Juan Enriquez-Garcia and Maria De Los Angeles Maldonado-Santana,

natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen removal



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because it was untimely and they did not establish materially changed

circumstances in Mexico as to overcome the time limitation for motions to reopen.

See 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 990 (evidence of

conditions affecting the population at large lacked materiality). We reject

petitioners’ contention that the BIA failed to consider any change in law, relevant

circumstances, or issues on appeal. See Najmabadi, 597 F.3d at 990-91 (the BIA

adequately considered the evidence and sufficiently announced its decision).

      We lack jurisdiction to review the BIA’s refusal to reopen proceedings sua

sponte based on petitioners’ potential eligibility for adjustment of status. See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      We also lack jurisdiction to review any claims petitioners make as to the

BIA’s denial of administrative closure, see Diaz-Covarrubias v. Mukasey, 551

F.3d 1114, 1118 (9th Cir. 2009), or that their case warrants prosecutorial

                                          2                                   13-73987
discretion, see Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012).

      Finally, we deny petitioners’ motion to remand.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   13-73987